ON REHEARING
PER CURIAM.
We adhere to our original opinion but certify the following question to the Supreme Court of Florida pursuant to Fla.R. App.P. 9.030(a)(2)(A)(v) as being of great public importance:
If a defendant is convicted by overwhelming evidence of a greater offense, and the jury is instructed on an attempt to commit that offense, is the failure to instruct on the next lesser included offense, which carries a penalty less than the attempt, harmless error under State v. Abreau, 363 So.2d 1063 (Fla.1987)?
In addition, we hold that appellant’s first point; namely, the trial court’s failure to give jury instructions on penalties, is further ground for reversal. Tascano v. State, 393 So.2d 540 (Fla.1980); Murray v. State, 403 So.2d 417 (Fla.1981).
DOWNEY and GLICKSTEIN, JJ., concur.
BERANEK, J., concurs in conclusion only.